Case 1:20-cr-20120-TLL-PTM ECF No. 46, PageID.206 Filed 09/01/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                             Case No. 1:20-cr-20120

v.                                                            Honorable Thomas L. Ludington
                                                              United States District Judge
RYAN LEE VANOCHTEN,

                  Defendant.
_______________________________________/

                ORDER GRANTING MOTION TO CORRECT SENTENCE

       This matter is before this Court upon the Government’s and Defendant’s Joint Motion to

Correct Sentence, ECF No. 45. On August 19, 2021, Defendant Ryan Lee Vanochten was

sentenced to 45 months incarceration after pleading guilty to one count of possession with intent

to distribute methamphetamine over 50 grams in violation of 21 U.S.C. § 841(a)(1). ECF No. 44.

On August 27, 2021, the Government and Defendant filed a joint motion for a one-year reduction

in Defendant’s supervised release under Federal Rule of Criminal Procedure 35(a). ECF No. 45.

       Defendant was sentenced to four years of supervised release. Id. In their Joint Motion, the

parties note that the probation officer at sentencing “advised the Court and parties” that the statute

required four years of supervised release. Id. at PageID.202. But the parties agree that, after United

States v. Wylie, 991 F.3d 861 (7th Cir. 2021), this Court has the discretion to impose three years

of supervised release because Defendant qualifies for the 18 U.S.C. § 3553(f) safety valve. Id.

       This Court “may correct a sentence that resulted from arithmetical, technical, or other clear

error” within 14 days after sentencing. FED. R. CRIM. P. 35(a). This Court imposed a four-year

term of supervised release based on the mistaken belief that the four-year term was mandatory.

This Court has until September 2, 2021 to correct that sentence.
Case 1:20-cr-20120-TLL-PTM ECF No. 46, PageID.207 Filed 09/01/21 Page 2 of 2




       The Government and Defendant have agreed that this Court’s mistaken belief constitutes

“clear error” and thus, jointly request this Court to replace Defendant’s four-year term of

supervised release with a three-year term. ECF No. 45 at PageID.204–05 (citing United States v.

Mayes, 1998 WL 552673, at *3 n.3 (6th Cir. 1998) (citation omitted)). This Court agrees. A three-

year term of supervised release will be imposed.

       Accordingly, IT IS ORDERED that the Joint Motion to Correct Sentence, ECF No. 45, is

GRANTED.

       Further, IT IS ORDERED that an amended judgment shall be issued that reduces

Defendant’s term of supervised release to three years.



       Dated: September 1, 2021                     s/Thomas L. Ludington
                                                    THOMAS L. LUDINGTON
                                                    United States District Judge




                                              -2-
